Case 1:16-cr-00631-DC Document 89 Filed 10/05/20 Page 1 of 1
Case 1:16-cr-00631-DC Document 88-1 Filed 10/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, )
Plaintiff, )
)

Vv. ) No. 16-CR-631 (DC)
)
)
NICHOLAS MITSAKOS, )
Defendant. )

 

ORDER MODIFYING THE CONDITIONS OF SUPERVISION

Upon motion of Defendant Nicholas Mitsakos for an order of early termination
of supervised released, the Court orders as follows:

1. The two-year period of supervised release will remain in place, but the Court
will alter the conditions of supervision in two respects.

2. Mr. Mitsakos is free to travel without pre-approval from the U.S. Probation
Office.

3. Mr. Mitsakos can consult with Probation regarding his proposal to move his
residence to another District.

IT IS SO ORDERED. Mr. Mitsakos’ conditions of supervised release are

modified as consistent with this ORDER.

_

Judge Denny Chin

 

Dated: October _~, 2020
